Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of the Application
    Claims 1-11 have been examined in this application.  This communication is the first action on merits.  The Information Disclosure Statement (IDS) filed on 06/30/2022, has been acknowledged by the Office.
	Specification
The disclosure is objected to because of the following informalities:
“Brief Description of Drawings” is not included in the specification.  
Appropriate correction is required.
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.
The disclosure is objected to because of the following informalities:
the abstract recites, “said roller” and “said single roller”.
the abstract exceeds 150 words in length 
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, the phrase "such as" renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
Claim 5 recites the limitation " can be replaced with the two hook elements" in claim 5.  There is insufficient antecedent basis for this limitation in the claim.
Claims 2-4 and 6-11 also rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being dependent upon a rejected base claim (claim 1 and/or 5).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-3, 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over WO 89/00942 A1 to Newton et. al. (Newton hereafter) in view of DE 102017112278 A1 to Schonhardt ( Schonhardt  hereafter) .
As per claim 1, Newton teaches, A baby rocking device (see abstract) adapted to impart a reciprocating cycling rocking movement to a baby carriage or, push-chair (see pg. 1 lines [1 - 5]), in which said baby rocking device comprises: - at least one receiving and supporting member (see 13—Fig.1) configured for receiving and supporting at least one element, such as a wheel, of the baby carriage or push-chair(see pg. 5 lines [18 - 23]), and - an actuation member (see 4—Fig.3) for causing a cyclic reciprocating movement of said at least one receiving and supporting member on a floor, (see pg. 4 lines [18 - 29]) said actuation member comprising a single roller (see 1—Fig.1) having an electric motor arranged inside the roller (see 4—Fig.2 motor in roller) , said single roller including: an inner non-rotating core (see 9—Fig.2; examiner note),
Note: The examiner considers element (9) and the area between as the inner core
having two end portions projecting from opposite ends of the roller  (see annotated Fig. 2) and connected to two receiving and supporting members  (see 7—Fig.2core (9)connected to receiving support members 13 via element 7) configured for receiving two respective wheels of the baby carriage or push-chair , in such a way that the baby carriage or push-chair is placed astride said single roller (see pg. 5 lines [18 - 23]), and - an outer shell  for contact with the floor (see 2,3,10 & 11—Fig.2 outer shell) , which is rotatably mounted on said inner core (see claim 9 "the upper half of the housing is caused to reciprocate by the high torque rotation of the cams being rotated by the drive means through the torque convertors.") and being configured for actuating the rotation of said outer shell (see examiner note claim 9:"the upper half of the housing is caused to reciprocate by the high torque rotation of the cams being rotated by the drive means through the torque convertors.")
Note: The examiner note that outer shell (3) is caused to reciprocate by cam which are actuated by the electric motor (4)

alternately in two opposite directions of rotation, so as to cause the rolling of said single roller  on the floor, alternately in two opposite directions (see pg. 5 lines [24 - 30]""causing the upper housing 3 to oscillate").
Note: The examiner defines roll as "to cause to move in a circular manner" as defined by Merriam Webster. The examiner notes that element (3) as taught by Newton oscillates in a circular manner as described on page 5.

Newton does not teach [the roller] and configured for rolling on the floor alternately in two opposite directions , and - an outer cylindrical shell  , - said electric motor being carried by said inner core .
Schonhardt teaches and configured for rolling on the floor alternately in two opposite directions (see page 5 paragraph 4"coat 15 together with the output shaft 9 together around the axis of rotation 11 is rotatable") , and - an outer cylindrical shell (see 15—Fig.2outer cylindrical shell) , - said electric motor being carried by said inner core  (see 5—Fig.2 electric motor 5 within inner core (18)).
Before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to have modified the teachings of Newton with the teachings of Schonhardt with the motivation of providing a rocking system with a compact design (see page 2 paragraph 5).
As per claim 2 Newton (as modified) teaches, The baby rocking device according to claim 1, wherein said inner core carries two shafts (see 16—Fig.2) projecting axially from opposite ends of said single roller (see annotated Fig.2) and are connected to said receiving and supporting members (see 6—Fig.2connected to the support receiving members via element (6)).

    PNG
    media_image1.png
    337
    788
    media_image1.png
    Greyscale

As per claim 3 Newton does not teach [The baby device according to claim 2,] characterized wherein said shafts are largely mounted within an axial cavity of the inner core for adjustment of the distance between said receiving and supporting members .
Schonhardt teaches wherein said shafts are largely mounted within an axial cavity  of the inner core for adjustment of the distance between said receiving and supporting members (15) (see 16—Fig.1).
Before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to have modified the teachings of Newton with the teachings of Schonhardt with the motivation of providing an area to store the shaft (17) within (see 17—Fig.2).
As per claim 7 Newton (as modified) teaches, an electronic control circuit (see 15—Fig.2 electronic control circuit).
Newton does not teach [The baby device according to claim 1,] wherein said inner non-rotating core and said cylindrical shell define an annular space therebetween in which there are housed said electric motor, one or more batteries for supplying the electric motor
Schonhardt teaches [The baby device according to claim 1,] wherein said inner non-rotating core and said cylindrical shell define an annular space therebetween (see 15 & 22—Fig.2 annular space area between element 22 and element 15) in which there are housed said electric motor (see 5—Fig.2), one or more batteries for supplying the electric motor (see 6—Fig.2).
Before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to have modified the teachings of Newton with the teachings of Schonhardt with the motivation of providing a rocking system with a compact design (see page 2 "In particular, it may be provided that the energy source is integrated within at least one of the rollers and / or permanently installed. This can ensure that an improper use of the stroller driving simulator by using foreign energy sources, which can for example lead to damage to the drive unit, can be prevented. In addition, the integrated or einfürbare energy source in the role of a particularly compact design is possible.").
Claim(s) 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over WO 8900942 A1 to Newton in view of DE 102017112278 A1 to Schonhardt in further view of  US 20160101803 A1 to Ahlemeir et. al. (Ahlemeir hereafter).
As per claim 4 Newton (as modified) teaches, The baby device according to claim 1, wherein the outer cylindrical shell is provided with at least one perturbing member (see 15—Fig.2) for perturbating the rolling movement of the motorized roller  (see pg. 6 lines [20 - 29]) and an operative position, in which said perturbing member projects from the shell (see examiner note). 
Note: The examiner notes that perturbing member (15) projects from the face of shell (3) as shown in Fig.3)
 so that said at least one perturbing member causes jumps during rolling of the motorized roller  (see pg. 6 lines [20 - 29]).
Newton (as modified) does not teach said perturbing member being movable between a rest position, in which said at least one perturbing member does not project from the shell.
Ahlemeir teaches said at least one perturbing member being movable between a rest position, in which said perturbing member does not project from the shell (see 110—Fig.1; examiner note) 
Note: The examiner notes that perturbing member 110 does not protrude from a shell in Fig. 1
Before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to have modified the teachings of Newton with the teachings of Ahlemeir with the motivation of regulating the motor speed (see pg.4 para [0039]).
Claim(s) 8,9 and 11  is/are rejected under 35 U.S.C. 103 as being unpatentable over WO 8900942 A1 to Newton in view of DE 102017112278 A1 to Schonhardt in further view of  EP 1145671 A2 to Cristina (Cristina hereafter).
As per claim 8 Newton (as modified) teaches, The baby device according to claim 7, wherein said electric motor is arranged with a motor axis thereof parallel to the roller axis of the motorized roller (see annotated Fig.2 motor 5 in axis parallel to axis of roller).

    PNG
    media_image2.png
    412
    972
    media_image2.png
    Greyscale
 
Newton does not teach and in that said electric motor controls the rotation of said cylindrical shell.
Schonhardt teaches in that said electric motor controls the rotation of said cylindrical shell (see page 3 paragraph 5 "To achieve a low-friction rotation of the driven roller, it may be advantageous if an inner side of a one or the aforementioned tread forming the shell of at least one drivable by the drive unit roller via a bearing rotatably on an outer side of a shaft wall of one or the aforementioned shaft is stored")
Before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to have modified the teachings of Newton with the teachings of Schonhardt with the motivation of  generating a rocking motion feeling for the user (see Abstract).
Newton (as modified by Schonhardt) does not teach [and in that said electric motor controls the rotation of said cylindrical shell ] by means of a first pinion mounted on the output shaft of the electric motor and under a second pinion which meshes both with said first pinion and with a crown with inner teeth which is rigidly connected to the inner surface of said rotating cylindrical shell.
Cristina teaches by means of a first pinion (see 2a—Fig.2) mounted on the output shaft of the electric motor (see Fig.2first pinion (2a) mounted on output shaft of motor (3) via element (6)) and under a second pinion which meshes both with said first pinion (see 6—Fig.2) and with a crown  with inner teeth (see 2a—Fig.2) which is rigidly connected to the inner surface of said rotating cylindrical shell (see 41—Fig.8; examiner notes)).
Note: The examiner notes crown 2a may be connected to shell (5) via element 41.
Before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to have modified the teachings of Newton and Schonhardt with the teachings of Cristina with the motivation of providing an oscillating motion by means of a transmission mechanism.
As per claim 9 Newton (as modified) teaches, The baby device according to claim 1, wherein said electric motor is controlled by an electronic controller  (see 15—Fig.2 control device) arranged in a space defined between said inner core (see annotated Fig.2 on page 9)
Newton (as modified by Schonhardt) does not teach [an electronic controller arranged in the space defined between said inner core] and said rotating cylindrical shell, said electronic controller being programmed for activating a reciprocating cyclic rotation, in two opposite directions, of the electric motor.
Cristina teaches [an electronic controller arranged in the space defined between said inner core ]and said rotating cylindrical shell (see examiner note; 16—Fig.2: controller (16) in a space between inner core (4) and rotating shell (14)) electronic controller between inner core (8) and rotating cylindrical shell (14)), said electronic controller being programmed for activating a reciprocating cyclic rotation, in two opposite directions, of the electric motor (see pg. 3 para [0025]).
Before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to have modified the teachings of Newton and Schonhardt with the teachings of Cristina with the motivation of providing a rocking motion suitable full the user's comfort (see para [0025]).
As per claim 11 Newton (as modified) teaches, The baby device according to claim 1,further comprising  a single electric motor (see 4—Fig.3) arranged coaxially with the roller (see  annotated Fig.3 on page 12).
Newton (as modified by Schonhardt) does not teach handing a stator carried by a single non-rotating axial structure, and an annular rotor rotatable around the stator and rigidly connected to the inner surface of a cylindrical structure constituting the shell.
Cristina teaches handing a stator carried by a single non-rotating axial structure (see 2a—Fig.2), and an annular rotor rotatable around the stator (see 6—Fig.2)and rigidly connected to the inner surface of a cylindrical structure constituting the shell (see examiner note).
Note: The examiner notes that stator (6) is fixed upon motor (3) which is fixed upon the interior portion of the shell (5).
Before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to have modified the teachings of Newton and Schonhardt with the teachings of Cristina with the motivation of oscillating a rocking system by means of transmission mechanism.
Claim(s) 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over WO 8900942 A1 to Newton in view of DE 102017112278 A1 to Schonhardt in further view of  EP 1145671 A2 to Cristina in further view of US 20160101803 A1 to Ahlemeir.
As per claim 10 Newton (as modified) does not teach, The baby device according to claim 9, further comprising a remote control device, connected in a wireless mode to said electronic controller and a safety device for interrupting operation of the electric motor.
Ahlemeir teaches [The baby device according to claim 9,] further comprising a remote control device (see 170—Fig.1 ), connected in a wireless mode to said electronic controller (see pg.4 para [0038] ) and a safety device for interrupting operation of the electric motor  (see 110—Fig.1; pg.2 para [0023] ).
Before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to have modified the teachings of Newton and Schonhardt with the teachings of Ahlemeir with the motivation of controlling the operation of one or more of the components of the baby rocking device (see pg.4 para [0039]).

Allowable Subject Matter
Claims 5-6 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims AND providing proper amendments to obviate the 35 U.S.C 112(b) rejection as noted above for claims 1 and 5.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEBORAH TALITHA GEDEON whose telephone number is (571)272-8863. The examiner can normally be reached Mon - Fri 7:30am to 4:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Cuomo can be reached on (571) 272-6856. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/D.T.G./Examiner, Art Unit 3673                                                                                                                                                                                                        12/12/2022

/DAVID R HARE/Primary Examiner, Art Unit 3673                                                                                                                                                                                                        
12/12/2022